Title: From George Washington to Samuel Meredith, 5 March 1789
From: Washington, George
To: Meredith, Samuel



Dear Sir,
Mount Vernon March 5 1789

I take the earliest occasion to acknowledge the receipt of your letter, dated the 23d of Feby; in order to shew how desirous I am of acting a candid part in respect to the application contained in it.
Should it become absolutely necessary for me to occupy the situation, in which your letter pre-supposes me, I have determined to go into it, perfectly free from all engagements, of every nature whatsoever. A conduct, in conformity to this resolution, would enable me in ballancing the various pretensions of different Candidates for appointments, to act with a sole reference to justice and the public good. This is, in substance, the answer that I have given to all the applications (and they are not few) which have already been made. Among the places sought after in these applications, I must not conceal, the office to which you particularly allude, is comprehended. This fact I tell you merely as matter of information. My general manner of thinking, as to the propriety of holding myself totally disengaged, will apologize for my not enlarging farther on the subject.
Though, I am sensible, the public Suffrage that places a Man in Office, should prevent him from being swayed, in the execution of it, by his private inclinations: yet he may assuredly, without violating his duty, be indulged in the continuance of his former attachments. I beg you will do me the justice to believe, that, in all personal considerations, I am, with the greatest regard & esteem, Dear Sir &c.
